Andrews, Judge.
Thomas entered a guilty plea to a charge of aggravated assault, for which the maximum sentence is 20 years imprisonment. OCGA § 16-5-21 (b). He was sentenced to 15 years, ten years of imprisonment and five years of probation. On appeal, Thomas contends that the sentence constituted cruel and unusual punishment.
“ ‘This court is not empowered to modify a sentence which is within the statutory limits for the offense. (Cits.)’ ” Morgan v. State, 197 Ga. App. 397 (398 SE2d 866) (1990). “ ‘ “Any question as to the excessiveness of a sentence, which in this case was within the legal limits, should be addressed to the appropriate sentence review panel.” (Cits.)’ [Cits.]” Gordon v. State, 190 Ga. App. 414 (1) (379 SE2d 221) (1989).

Judgment affirmed.


Sognier, C. J., and McMurray, P. J., concur.